The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Baha Obeidat on 3/10/2021.
Claim Amendment
1.	(Currently Amended) A transmitting device for transmitting periodic data via a sidelink interface to one or more receiving devices, wherein the transmitting device autonomously selects radio resources for transmitting periodic and aperiodic data via the sidelink interface, wherein the transmitting device comprises:
a transmitter, which in operation, transmits first periodic data together with first scheduling information to the 
a processor, which in operation, delays the second periodic data until the later point in time, and wherein the transmitter, when in operation, transmits the second periodic data at the later point in time using the reserved radio resources indicated by the first scheduling information; and
wherein the transmitter, when in operation, transmits other data than the first and second periodic data in response to the other data becoming available for transmission, and
wherein the first scheduling information includes a field indicating the later point in time for which the radio resources are reserved, wherein the processor, when in operation, determines the later point in time for the reserved radio resources based on a periodicity of the first and second periodic data



2.	(Previously Presented) The transmitting device according to claim 1, wherein the processor, when in operation, determines whether data becoming available for transmission is 

3.	(Currently Amended) The transmitting device according to claim 1, wherein the processor, when in operation, determines whether data becoming available for transmission is the first periodic data based on whether the data belongs to a specific logical channel, and in the affirmative case, the processor, when in operation, determines to reserve the radio resources for the later point in time.

4.	(Cancelled) 
5.	(Currently Amended) The transmitting device according to claim 1, wherein a maximum delay time is configured, wherein the processor is configured to determine [[the ]]a number of times the first periodic data is delayed more than the maximum delay time, and in response to [[case ]]the determined number of times being [[is ]]greater than a predetermined number, further periodic data, becoming available for transmission after the determination, is transmitted at an [[the ]]earliest 
6.	(Currently Amended) The transmitting device according to claim 1, wherein in case an indication is received for the second periodic data indicating that the [[a ]]periodicity for the second periodic data is changed, the an [[the ]]earliest 
7.	(Currently Amended) The transmitting device according to claim 1, wherein a maximum number of simultaneous radio resource reservations is configured for the transmitting device to limit [[the ]]a number of radio resource reservations the transmitting device makes simultaneously. 
8.	(Cancelled) 
9.	(Previously Presented) The transmitting device according to claim 1, wherein the reserved radio resources are the same or are different from the radio resources used for transmitting the first periodic data, and wherein in case that the reserved radio resources are the same as the radio resources used for transmitting the first periodic data, one field of the first scheduling information indicates both the reserved radio resources and the radio resources used for transmitting the first periodic data, and wherein the reserved radio resources are defined by at least frequency-time resources and a modulation and coding scheme to be used for the transmission.

11.	(Previously Presented) The transmitting device according to claim 1, wherein the other data is aperiodic data or other periodic data and is transmitted by the transmitting device by the processor autonomously selecting other radio resources and the transmitter transmitting the other data using the selected other radio resources.
12.	(Previously Presented) The transmitting device according to claim 1, wherein the periodic data comprises Cooperative Awareness Messages, CAM, triggered periodically to provide updated vehicular status information, and the aperiodic data comprises Decentralized Environmental Notification Messages, DENM, triggered by vehicle-related safety events.
13.	(Previously Presented) The transmitting device according to claim 1, wherein the transmitter, when in operation, transmits second scheduling information together with the second periodic data indicating the reserved radio resources used for transmitting the second periodic data. 
14.	(Cancelled) 
15.	(Currently Amended) The transmitting device according to claim 1, wherein radio resources are scheduled does not transmit a scheduling request for requesting further radio resources from the base station to transmit the periodic data.
16.	(Previously Presented) The transmitting device according to claim 1, wherein the transmitting device is a vehicular mobile terminal, a road side unit, or a mobile terminal, and the periodic data is periodic vehicular data or periodic non-vehicular data.
17.	(Currently Amended) A method for transmitting periodic data via a sidelink interface from a transmitting device to one or more receiving devices, wherein the transmitting device autonomously selects radio resources for transmitting periodic and aperiodic data via the sidelink interface, the method comprising the following steps performed by the transmitting device:
transmitting first periodic data together with first scheduling information to the one or more receiving devices, the first scheduling information indicating radio resources used for transmitting the first periodic data and further indicating reserved radio resources usable at a later point in time by the transmitting device to transmit second periodic data, wherein the first scheduling information includes a field indicating the later point in time for which the radio resources are reserved; 
determining the later point in time for the reserved radio resources based on a periodicity of the first and second periodic data;
delaying the second periodic data until the later point in time and transmitting the second periodic data at the later point in time using the reserved radio resources indicated by the first scheduling information; and 
transmitting other data than the first and second periodic data in response to the other data becoming available for transmission


If an amendment under Article 19 or 34 has been made during the international phase and entered in the U.S. national stage application– the status identifier “previously presented”, should be used for renumbered claims that are not being Currently Amended in the preliminary amendment.  The status identifier, “Currently Amended”, should be used for renumbered claims that are being Currently Amended in the preliminary amendment.  
17.	A method for transmitting periodic data via a sidelink interface from a transmitting device to one or more receiving devices, wherein the transmitting device autonomously selects radio resources for transmitting periodic and aperiodic data via the sidelink interface, the method comprising the following steps performed by the transmitting device:
17.	A method for transmitting periodic data via a sidelink interface from a transmitting device to one or more receiving devices, wherein the transmitting device autonomously selects radio resources for transmitting periodic and aperiodic data via the sidelink interface, the method comprising the following steps performed by the transmitting device:
18–31.	(Cancelled)
32.	(Currently Amended) The transmitting device according to claim 2, wherein in case the data belongs to the same logical channel as the first periodic data, the processor, when in operation, further determines whether radio resources have been reserved, and in the affirmative case, determines to delay the second periodic data until the later point in time for which the radio resources are reserved, and wherein in case the data does not belong to the same logical channel as the first periodic data, the processor, when in operation, determines an [[the ]]earliest 
33.	(Currently Amended) The transmitting device according to claim 3, wherein the specific logical channel is configured based on a priority indication and/or a periodicity indication for the first periodic data provided by an upper layer in the transmitting device, and wherein the periodicity of the periodic data is indicated by the [[an ]]upper layer in the transmitting device together or separately from the priority indication.
34.	(Currently Amended) The transmitting device according to claim 5[[ 4]], wherein the transmission of the second periodic data at the earliest possible point in time includes the processor, in operation, [[to ]]autonomously selecting the [[a ]]later point in time by the transmitting device to transmit third periodic data, and wherein the maximum delay time is indicated from an upper layer together with or separately from a priority indication of periodic vehicular data.
35.	(Previously Presented) The transmitting device according to claim 15, wherein the periodic data is delayed until the semi-persistently scheduled radio resources such that the 
36.	(Previously Presented) The transmitting device according to claim 1, wherein the transmitting device, when in operation, performs sensing of the reserved radio resources by: monitoring for scheduling information transmitted by another device indicating radio resources reserved by the another device for another later point in time, and excluding the radio resources reserved by the another device from a plurality of radio resources when reserving the radio resources from the plurality of radio resources at the later point in time.
37.	(New) The transmitting device according to claim 1, wherein a maximum delay time is configured, and the processor, when in operation: 
determines whether the second periodic data is to be delayed by more than the maximum delay time, and 
in response to determining that the second periodic data is to delayed by more than the maximum delay time, transmits the second periodic data at an earlier time than the maximum delay time.


Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476